







Exhibit 10.1






TERMINATION AGREEMENT


AMONG


FEDERAL DEPOSIT INSURANCE CORPORATION
AS RECEIVER OF CAPITALSOUTH BANK, BIRMINGHAM, ALABAMA


FEDERAL DEPOSIT INSURANCE CORPORATION
AS RECEIVER OF CENTURY BANK, FSB
SARASOTA, FLORIDA


FEDERAL DEPOSIT INSURANCE CORPORATION
AS RECEIVER OF ORION BANK,
NAPLES, FLORIDA


FEDERAL DEPOSIT INSURANCE CORPORATION
            AS RECEIVER OF STERLING BANK,
LANTANA, FLORIDA


FEDERAL DEPOSIT INSURANCE CORPORATION
AS RECEIVER OF CREEKSIDE BANK, WOODSTOCK, GEORGIA


FEDERAL DEPOSIT INSURANCE CORPORATION
AS RECEIVER OF PATRIOT BANK OF GEORGIA, CUMMING, GEORGIA


FEDERAL DEPOSIT INSURANCE CORPORATION


and


IBERIABANK,
LAFAYETTE, LOUISIANA


DATED AS OF
DECEMBER 20, 2016














--------------------------------------------------------------------------------







            
TERMINATION AGREEMENT


THIS TERMINATION AGREEMENT (the "Agreement"), is made and entered into as of the
20th day of December, 2016, by and among the FEDERAL DEPOSIT INSURANCE
CORPORATION as RECEIVER OF CAPITALSOUTH BANK, BIRMINGHAM, ALABAMA, and as
RECEIVER OF CENTURY BANK, a FEDERAL SAVINGS BANK, SARASOTA, FLORIDA, and as
RECEIVER OF ORION BANK, NAPLES, FLORIDA,
and as RECEIVER OF STERLING BANK, LANTANA, FLORIDA, and as RECEIVER OF CREEKSIDE
BANK, WOODSTOCK, GEORGIA, and as RECEIVER OF PATRIOT
BANK OF GEORGIA, CUMMING, GEORGIA (collectively, the "Receiver"), IBERIABANK,
LAFAYETTE, LOUISIANA, organized under the laws of the state of Louisiana, and
having its principal place of business in Lafayette, Louisiana (the "Assuming
Institution"), and the FEDERAL DEPOSIT INSURANCE CORPORATION, organized under
the laws of the United States of America and having its principal office in
Washington, D.C., acting in its corporate capacity (the "Corporation").


RECITALS






A.
On May 31, 2015, Georgia Commerce Bank merged with and into IBERIABANK,
Lafayette, Louisiana.



B.
The following Purchase and Assumption Agreements (collectively, the "P&A
Agreements" and each, respectively, the "P&A Agreement") were entered into as
follows:



1.
The Receiver, the Assuming Institution and the Corporation entered into:



a.
P&A Agreement dated as of August 21, 2009 with respect to certain assets and
liabilities of CapitalSouth Bank, Birmingham, Alabama (a "Failed Bank");



b.
P&A Agreement dated as of November 13, 2009 with respect to certain assets and
liabilities of Century Bank, FSB, Sarasota, Florida (a "Failed Bank");



c.
P&A Agreement dated as of November 13, 2009 with respect to certain assets and
liabilities of Orion Bank, Naples, Florida (a "Failed Bank");



d.
P&A Agreement dated as of July 23, 2010 with respect to certain assets and
liabilities of Sterling Bank, Lantana, Florida (a "Failed Bank");



2.
The Receiver, Georgia Commerce Bank and the Corporation entered into:



a.
P&A Agreement dated as of September 2, 2011 with respect to certain assets





2
















--------------------------------------------------------------------------------










and liabilities of Creekside Bank, Woodstock, Georgia (a "Failed Bank"); and


b.
P&A Agreement dated as of September 2, 2011 with respect to ce11ain assets and
liabilities of Patriot Bank of Georgia, Cumming, Georgia (a "Failed Bank").



B.    The Receiver, the Assuming Institution and the Corporation desire to
terminate the Single Family Shared-Loss Agreement, Exhibit 4.15A (the "SFSLA")
and the Commercial Shared-Loss Agreement, Exhibit 4.15 B found in the P&A
Agreements (the "CSLA") (collectively, the "Shared-Loss Agreements").




NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:


ARTICLE I
CLOSING


Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the "Closing") to be held in person or by electronic means, as the Receiver
shall direct, on December 20, 2016, or such earlier or later date, or in such
other manner, as the patties hereto may agree in writing (the "Closing Date").


ARTICLE II
PAYMENTS AND TERMINATION


2.1    Payment of Termination Amount. Within two Business Days after the Closing
Date, subject to the satisfaction or waiver in writing of the conditions
precedent set forth herein, the Receiver shall pay or cause to be paid to the
Assuming Institution by wire transfer in immediately available funds Six Million
Five Hundred Two Thousand-Two Hundred Ninety Nine United States Dollars
($6,502,299.00) (the "Termination Amount"). The Assuming Institution and the
Receiver hereby acknowledge that the amount of shared-loss claims filed by
the Assuming Institution but not yet paid by the Receiver were accounted for in
the calculation
of the Termination Amount.


2.2    Termination of the Shared-Loss Agreements. Upon the occurrence of the
Closing all rights and obligations of the parties to make and receive payments
pursuant to the Shared-Loss Agreements and all other rights and obligations of
the parties thereunder or with respect_thereto, shall terminate effective as of
the Closing Date.


2.3    Legal Action; Utilization of Special Receivership Powers. As of the
Closing Date, the Assuming Institution's right, under Article III in each of the
Shared-Loss Agreements, to request to utilize any special legal power or right
which the Assuming Institution derived as a result of having acquired an asset
from the Receiver shall terminate; provided, however, any prior requests to
utilize such special powers or rights that were granted by the Receiver shall
not


3












--------------------------------------------------------------------------------










be affected hereby, and the Assuming Institution may continue to use such
special legal rights or powers in the litigation in which the permission to use
those special legal powers or rights was given. Notwithstanding the foregoing,
the Assuming Institution shall continue to have all rights and remedies
available to it under applicable state and federal laws, which shall not be
limited or altered by this Agreement.


ARTICLE III
CONDITIONS PRECEDENT


The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.


ARTICLE IV
MISCELLANEOUS


4.1    No Third Party Beneficiary. Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any Person other than the
Receiver, the
Corporation and the Assuming Institution (and their respective successors and
assigns) any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provisions contained herein, it being the intention of the
parties hereto that this Agreement, the obligations and statements of
responsibilities hereunder, and all other conditions and provisions hereof are
for the sole and exclusive benefit of the Receiver, the Corporation and the
Assuming Institution and that there be no other third party beneficiaries.


4.2    Rights Cumulative.    Except as otherwise expressly provided herein, the
rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party's rights under this Agreement, any of the agreements related
thereto or under applicable law. Any failure to exercise or any delay in
exercising any of such rights, or any partial or defective exercise of such
rights, shall not operate as a waiver or variation of that or any other such
right, unless expressly otherwise provided.


4.3    Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto in relation to the subject matter herein and supersedes all prior
understandings or agreements, oral or written, between the parties.


4.4
Counterparts.



(a)    This Agreement may be executed in any number of counterparts and by the
duly authorized representative of a different party hereto on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.






4












--------------------------------------------------------------------------------












(b)    Each counterpart of this Agreement will be treated in all manner and
respects as an original agreement and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No signatory to this Agreement may raise the use of a facsimile
machine or other electronic means to deliver an executed document or the fact
that any signature or agreement was transmitted or communicated through the use
of a facsimile machine or other electronic means as a defense to the formation
or enforceability of a contract and each party hereto forever waives any such
defense.


4.5    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL
LAW OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL
LAW, IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF EACH
FAILED BANK WAS LOCATED.


4.6    Successors. All terms and conditions of this Agreement shall be binding
on the successors and assigns of the Receiver, the Corporation and the Assuming
Institution.


4.7    Modification. No amendment or other modification, rescission or release
of any part of this Agreement shall be effective except pursuant to a written
agreement subscribed by the duly authorized representatives of the parties
hereto.


4.8    Manner of Payment. All payments due under this Agreement shall be in
lawful money of the United States of America in immediately available funds as
party hereto may specify to the other parties; provided that in the event the
Receiver or the Corporation is obligated to make any payment hereunder in the
amount of $25,000.00 or less, such payment may be made by check.


4.9    Waiver. Each of the Receiver, the Corporation and the Assuming
Institution may waive its respective rights, powers or privileges under this
Agreement; provided that such waiver shall be in writing; and further provided
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Institution to exercise any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation, or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement.


4.10    Severability. If any provision of this Agreement is declared invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto.


4.11    Survival of Covenants. The covenants, representations, and warranties in
this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated hereunder.






5










--------------------------------------------------------------------------------










4.12    Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meanings given such terms in the P&A Agreement or the Shared-Loss
Agreements, as applicable.


[Signature Page Follows]


































































































6












--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written.




                
 
 
 
IBERIABANK
 
 
 
 
 
BY:
 
/s/ Anthony J. Restel
NAME:
 
Anthony J. Restel
TITLE:
 
Senior Executive Vice President/Chief Financial Officer



Attest:
 
 
 



                
 
 
 
FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF CAPITALSOUTH BANK
 
 
 
BY:
 
/s/ Philip Mangano
NAME:
 
Philip Mangano
TITLE:
 
Deputy Director, FDIC

                


Attest:
 
 
 

                
                
 
 
 
FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF CENTURY BANK, FSB
 
 
 
BY:
 
/s/ Philip Mangano
NAME:
 
Philip Mangano
TITLE:
 
Deputy Director, FDIC



Attest:
 
 
 









7
















--------------------------------------------------------------------------------
















                
 
 
 
FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF ORION BANK
 
 
 
BY:
 
/s/ Philip Mangano
NAME:
 
Philip Mangano
TITLE:
 
Deputy Director, FDIC

       


Attest:
 
 
 



            
                
 
 
 
FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF STERLING BANK
 
 
 
BY:
 
/s/ Philip Mangano
NAME:
 
Philip Mangano
TITLE:
 
Deputy Director, FDIC



Attest:
 
 
 



                
                
 
 
 
FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF CREEKSIDE BANK
 
 
 
BY:
 
/s/ Philip Mangano
NAME:
 
Philip Mangano
TITLE:
 
Deputy Director, FDIC





Attest:
 
 
 











8










--------------------------------------------------------------------------------


















                
 
 
 
FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF PATRIOT BANK OF GEORGIA
 
 
 
BY:
 
/s/ Philip Mangano
NAME:
 
Philip Mangano
TITLE:
 
Deputy Director, FDIC

       


Attest:
 
 
 



            
                
 
 
 
FEDERAL DEPOSIT INSURANCE CORPORATION
 
 
 
 
BY:
 
/s/ Philip Mangano
NAME:
 
Philip Mangano
TITLE:
 
Deputy Director, FDIC



Attest:
 
 
 

                












































9




